DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the communication filed 12/04/2019. Claims 11-14 are pending currently. Claims 1-10, & 15-20 are withdrawn as pertaining to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO: 62/594796) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Numerals “105, 108, 109, 209” in Fig. 2.
Numeral “370” refers to plug in Figs. 5 & 10-12; it should apparently be --360-- (“a plug [360]”; [0068], line 9).
 Numeral “372” refers to grip in Figs. 10-12; it should apparently be --362-- (“a grip [362]”; [0073]).
Numerals “374, 376, 378” should apparently be --364, 366, 368--, respectively (“body [364]”, “seals [366,368]”; Para. [0073]).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“Gear (240)” should apparently be --Gear (140)-- (Para. [0140], line 6).
“chassis (160)” should be --chassis (106)-- (Para. [0065], line 8).
“probe (610)” should apparently be --probe (672)-- (Para. [0095], line 12).
 “head (852)” should apparently be --head (862)-- (Para. 00107, line 5).
“head (952)” should apparently be --head (962)-- (Para. 00115, line 3).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
Reference character “30” has been used to designate both tube (“tubes [20, 30, 40, 50]”; Para. [0052], line 5) and tissue sample (“tissue sample [30]”; Para. [0084-00119], e.g., Para. [0084], line 3). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Specification
The disclosure is objected to because of the following informalities:
“is” should apparently be --in-- (Para [0074], line 4).

Appropriate correction is required.

Election/Restrictions
Applicant's election with traverse of group II (Claims 11-16) and species H (claim 12) in the reply filed on March 24, 2021 is acknowledged.  The traversal is on the ground(s) that “the Office failed to establish an adequate explanation as to why the present claims present a serious burden.”  This is not found persuasive because MPEP § 808.02 sets forth the following grounds for establishing burden:
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:
(A) Separate classification thereof
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

In light thereof, in the last Office action, the Office explained why the inventions are independent or distinct. Specifically, as it pertains to claims 1 & 11, while claim 1 recites “an x-ray sensor configured to be positioned proximate the tissue sample holder and adapted to receive an x-ray that has passed through the one or more received tissue samples,” the invention represented claim 11 requires “at least one sensor positioned within the tissue sample holder adjacent to a tissue chamber of the one or more tissue chambers, wherein the at least one sensor is operable to receive radiation from an imaging device, wherein the at least one sensor is configured to digitally transmit data in response to the radiation from the imaging device.” Clearly, as previously explained, both inventions do not overlap in scope and are mutually exclusive. For example, while the invention represented by claim 1 requires an X-ray sensor, the invention represented by claim 11 does not and may in fact require other types of radiations other than x-ray radiation such as the type of radiations available for Positron Emission Tomography (PET) or Optical Tomography Coherence (OTC); furthermore, the at least one sensor of the invention represented by claim 11 is configured to digitally transmit data in response to the radiation from the imaging device. With respect to the Applicant’s argument that the species identified are improper as being based on claims rather than specific embodiments because generally, the claims themselves are never species, the Office notes that MPEP § 806.04(e) upon which Applicant relies also recognizes that “[t]he scope of a claim may be limited to single disclosed embodiment (i.e., a single species, and thus be designated a specific species claim).” Therefore, the species are proper. Furthermore, Applicant has failed to point, with specific detail, to any feature of the identified claim species that are by two or more of the disclosed embodiments (and would thus be designated a generic or genus claim). 
With respect to whether or not burden was established, the Office submits that the burden was established in the last Office action as explained therein with regard to at least one of a separate classification of the inventions, a separate status in the art when the inventions are classifiable together, and/or a different field of search consistent with MPEP § 808.02 disclosed supra.
In view of the foregoing, the requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “at least one sensor is configured to digitally transmit data in response to the radiation form the image device” (line 9) in claim 11.
Regarding the limitation of “at least one sensor is configured to digitally transmit data,” a generic placeholder “sensor” is linked by a transitional phrase “is configured to” to a function “digitally transmit data”, and there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of transmitting the temperature measurement values. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “sensor (552) includes an electronic circuit (553), an imager (554), a fiber optic plate (555) and a scintillator (556) encapsulated within an outer casing (557). Sensor (552) is a diagnostic imaging sensor that is operable to convert and transmit data digitally” ([0080], lines 8-10). Thus, specification discloses a sufficient structure explicitly to perform the entire claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 11-13 are provisionally rejected on the ground of nonstatutory double patenting over Claims claim 2 of copending Application No. 16/223468, in further view of Moore et al. (IDS: US 20100283563 A1, hereinafter Moore). This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
 Regarding claim 11, the limitations of Claim 2 of the copending Application No. 16/223468, contains all the limitations of claim 1 of the instant Application excepts “wherein the at least one sensor is configured to digitally transmit data in response”. However, Moore is an analogous art that discloses a biopsy device (2000) wherein a tissue sensor (2502) communicates with a transmitter (2504) to provide wireless communication with a remote unit (3000) (see [0099] and Fig. 17). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention, to modify the device of the copending Application No. 16/223468, by further including at least one sensor to digitally transmit data via a transmitter in response to the radiation from the imaging device as taught by Moore. Thus modification would provide a visualization feedback of the sensor in response to the radiation from the image device to a user/clinician ([0107]), so the user/clinicians is able to make further decision based on the visualized result of collected tissue sample (e.g., there is not tissue sample within the tissue chambers, or higher quality of tissue sample is required) whether more tissue samples are required.  
Regarding claim 12, the copending Application suggests but does not explicitly teach that the biopsy device of claim 11, wherein the at least one sensor is securely fixed relative to the body (as shown in Fig. 17, sensor 2502 is securely fixed to the body 2010 of biopsy device 2000) such that the at least one sensor maintains a static orientation during rotation of the tissue sample holder relative to the body. The copending Application claims an x-ray sensor configured to be received within the sensor mount. However, Moore further discloses sensor 2502 is securely fixed to the body 2010 of biopsy device 2000 (Fig. 17).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention, to modify the device of the copending Application No. 16/223468, to securely fix the at least one sensor relative to the body such that the at least one sensor maintains a static orientation during rotation of the tissue sample holder relative to the body. Thus modification would provide a sensor to capture the tissue samples within each chamber when the chamber aligns in between the image device and the sensor when tissue sample holder is rotated, in order to capture all the tissue samples by using a single sensor, which would make the tissue chamber imaging process cheaper through reliance on a single sensor
Regarding claim 13, the copending Application suggests but does not explicitly claims the biopsy device of claim 11, wherein the tissue sample holder includes a plurality of tissue chambers. The copending Application claims the tissue sample holder comprising a tissue processing cassette for receipt of one or more tissue samples. Moore further discloses the biopsy device of claim 11, wherein the tissue sample holder includes a plurality of tissue chambers (345, Fig. 11).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention, to modify the device of the copending Application No. 16/223468, to include a plurality of tissue chambers for the tissue sample holder. Such a modification would provide a plurality of tissue chambers to store and/or analyze the tissue samples separately (e.g., the tissue samples from different target tissue) without manually labelling them. In addition, placing tissue samples into a plurality of tissue chambers would provide a clean result since the tissue samples would not interfere with each other before analyzing.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting over Claims claim 2 of copending Application No. 16/223468, in view of Moore et al. (IDS: US 20100283563 A1, hereinafter Moore) applied to claim 11 as explained above, in further view of Boiarski (US 20080156092 A1).
Regarding claim 14, the combination of the copending Application as modified by Moore discloses the biopsy device of claim 11, wherein the tissue sample holder includes a plurality of tissue chambers, wherein the at least one sensor includes a plurality of sensors. However, the combination suggests but does not explicitly discloses that each sensor corresponding to each tissue chamber of the plurality of tissue chambers. Moore further suggests the plurality of sensors arrange with the plurality of tissue chambers. 
Boiarski is analogous art that discloses a particular arrangement between a plurality of sensor and a plurality of tissue chambers, such that each sensor corresponding to each tissue chamber of the plurality of tissue chamber (“wherein the plurality of sensors sense the volume of fluid in the plurality of chambers independently of each other” in claim 10). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention, to modify the device of the copending Application No. 16/223468 as modified by Moore, to arrange each sensor corresponding to each tissue chamber of the plurality of tissue chambers. Such a modification would provide a plurality of sensors to sense all tissue samples within the tissue chamber independently in one-to-one relationship, and the plurality of sensor can respond to the imaging device simultaneously to reduce processing time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (IDS: US 20100283563 A1, hereinafter Moore).

Regarding claim 1, discloses a biopsy device (biopsy device (1000, 2000); Figs. 16&17) comprising:
(a) a body (body (1010, 2010)); 
(b) a needle (needle (1110/2110)) extending distally from the body 2010 (“a needle extending distally from body”, [0091] & [0098]); 
(c) a tissue sample holder (tissue sample holder 1300/2300) including one or more tissue chambers (tissue sample chambers 345, [0070]) configured to store tissue samples therein (“The biopsy system may also include a multi-chamber tissue sample holder”; Abstract and Fig. 11); and 
(d) at least one sensor (tissue sensor 1502, 2502, Figs. 16&17) positioned within the tissue sample holder 1300/2300 adjacent to a tissue chamber of the one or more tissue chambers 345 (“[T]issue sensor is shown as being positioned adjacent to tissue sample holder”, and “tissue sensor may be located within tissue sample holder”; [0093] & [0099]), wherein the at least one sensor 1502 is operable to receive radiation from an imaging device (“[T]issue sensor (1502) may alternatively comprise a laser sensor configured to detect tissue samples as a break in a laser beam projected across a tissue sample path”, [0093], lines 7-8). 
However, Moore suggest but does not explicitly teach a biopsy device wherein the at least one sensor is configured to digitally transmit data in response to the radiation from the imaging device. Moore further suggests that a transmitter 2504 is in communicating with sensor 2502 and transmits the data wireless to a remote unit 3000 (See Fig. 17; “Biopsy device (2000) of the present example includes a processing module (2500), a tissue sensor (2502), and a transmitter (2504). Tissue sensor (2502) and transmitter (2504) are in communication with processing module (2500)”, [0099], lines 1-3; and “Transmitter (2504) of the present example is operable to provide wireless communication with a remote unit (3000)”, [0100], lines 1-2)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention, to modify the device of Moore, by further including a transmitter to communicate with the at least one sensor to digitally transmit data in response to the radiation form the imaging device. Such a modification would transmit data of the sensor in response to the radiation from the image device digitally and provide a visual feedback to a user/clinician in a display (Para. [0107] of Moore), so the user/clinician is able to make further decision based on the visualized result of collected tissue samples (e.g., there is not tissue sample within the tissue chambers, or examines the quality of the collected tissue samples) whether more tissue samples are required.  
	Regarding claim 12, Moore further discloses the biopsy device 1000/2000 of claim 11, wherein the at least one sensor 1502/2502 is securely fixed relative to the body 1010/2010 (as shown in Figs. 16&17) such that the at least one sensor 1502/2502 maintains a static orientation during rotation of the tissue sample holder 1300/2300 relative to the body 1010/2010.
Regarding claim 13, Moore further discloses the biopsy device 1000/2000 of claim 11, wherein the tissue sample holder 1300/2300 includes a plurality of tissue chambers 345 (“[T]he biopsy system may also include a multi-chamber tissue sample holder”; Abstract and Fig. 11).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (IDS: US 20100283563 A1, hereinafter Moore) in further view applied to the claim 11 above, in addition view of Boiarski (US 20080156092 A1).
Regarding claim 14, Moore further discloses the biopsy device 1000/2000 of claim 11, wherein the tissue sample holder 1300/2300 includes a plurality of tissue chambers 345, wherein the at least one sensor includes a plurality of sensor 1502/2502. However, Moore suggests but does not explicitly discloses a biopsy device with each sensor corresponding to each tissue chamber of the plurality of tissue chambers. Moore suggests to arrange the plurality of sensors with the plurality of tissue chambers without specifying one to one relationship. 
Boiarski is analogous art that discloses an arrangement between a plurality of sensor and a plurality of tissue chambers, such that each sensor corresponding to each tissue chamber of the plurality of tissue chamber (“wherein the plurality of sensors sense the volume of fluid in the plurality of chambers independently of each other” in claim 10). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention, to modify the device of Moore, to arrange each sensor corresponding to each tissue chamber of the plurality of tissue chambers as taught by Boiarski. Such a modification would provide a plurality of sensors to sense tissue samples within the tissue chambers independently from each other to avoid interference of tissue samples when multiple tissue samples are stored in a single chamber. Furthermore, all tissue samples could be sensed from the imaging device simultaneously to reduce processing time.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUAN CAI ZOU whose telephone number is (571)272-2289.  The examiner can normally be reached on Mon-Fri 8:00 -17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 517-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.Z./Examiner, Art Unit 3791                                                                                                                                                                                                        





/RENE T TOWA/Primary Examiner, Art Unit 3791